Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Status of Claims
Claims 1, 9, and 10 have been amended. (NOTE: The Examiner asserts that every claim must be provided with a status identifier to indicate whether a claim has been amended, cancelled, and etc.  See claims 2 – 8 which have no status identifier)
No claims have been cancelled.
No claims are new.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Request for Interview
The Examiner notes that Mr. Ries called on Wednesday, March 31st, to cancel the interview that was to be held at 2:00 PM EST.  The Examiner attempted to call Mr. Ries twice by phone on the same day and sent out an e-mail in order to attempt rescheduling.  The Examiner also sent another e-mail on Friday, April 2nd, to follow-up and to explain that, due to time constraints associated with the mailing of the response, an interview would need to be scheduled before close of business Tuesday, April 6th.  Since no additional attempt has been made by the applicant for rescheduling the Examiner has provided the following office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1 – 10, the Examiner is uncertain as to the metes and bounds of “gamification” and “community resources.”  Upon review of the specification, the Examiner is unable to find any explanation or guidance to allow one of ordinary skill in the art to determine what is considered, by the applicant, to be “gamification” and “community resources” and what is not considered to be “gamification” and “community resources” in order to allow one of ordinary skill in the art to determine whether infringement has occurred, i.e. would one of ordinary skill in the art gamification strategy infringe upon the disclosed invention’s gamification process.  
With regards to “gamification,” the applicant cites various locations in the specification that recite the term “gamification,” however, at no point does the applicant exactly disclose what their “gamification” strategy is or what the metes and bounds of their “gamification” strategy encompasses and limited to so as to engage an employee in selecting a life event category.  On page 5, the applicant recites “gamification and incentives” and never recites “gamification” again or points to what “gamification” comprises.  This is an important issue as the applicant explicitly states “gamification and incentives” (emphasis added), thereby establishing that “gamification” and “incentives” are two different concepts.  This is further supported by the fact that the applicant has explicitly tied “incentives” to the “Wheel of Prizes” module on Page 17 and not to a “gamification” strategy.  Further still, claim 10 (see claim set received on 3/8/2021), the applicant has explicitly stated that “gamification” is a “gamified graphic” (which is another broad concept and suffers from the same issues discussed above) and that “incentives” are prizes.  
The applicant has further provided several NPL documents as a means of overcoming the rejection.  However, these documents suffer from the same issues discussed above and none of the references are directed towards employee benefits or gamification strategies to engage an employee in selecting a life event category.  Similar to above, the documents provide evidence that the concept of “gamification” is known in the art, but never establishes the metes and bounds of the strategy(ies) that can be employed in order to engage an employee in selecting a life event category.  If anything, these documents support the Examiner’s assertion that the metes and bounds of “gamification” is unknown.  The documents provide overgeneralized explanations of “gamification” and discuss how the concept, i.e. not specific strategies for engaging the user, as discussed above, when applied, can motivate users and nothing more.
Again, the Examiner is not providing the rejection because “gamification” is not known or understood by one of ordinary skill or skill in the art (thereby not resulting in a rejection under 35 USC 112(a)), but because one of ordinary skill in the art would be unable to adequately determine the metes and bounds of what the applicant considers to be the gamification strategy to engage a user in selecting a life event category so as to avoid infringement.
With regards to “community resources,” the Examiner asserts that this is similar to the discussion provided above as the applicant employs the same strategy.  The Examiner asserts that the metes and bounds of what the applicant considers to be a “community resource” is unknown and, therefore, found to be indefinite, for the same reasons discussed above.
With regards to claim 1, in the second limitation the claim recites, “creating a benefit information database…in the computer…wherein the single location is a single computer system which includes the computer.”  The Examiner asserts that the limitation does not make sense because the claim has already recited “the computer,” and continues on to recite what appears to be another computer, i.e. “single computer system,” but then recites that the “single computer system” includes “the computer.”  The Examiner asserts that the limitation is awkwardly phrased and appears to repeat and/or include unnecessary details.
With regards to claim 1, in the last line of the second limitation, the applicant has effectively stated that the method is comprised of itself.  Specifically, the claim (preamble and last line of limitation 2) recites that the method is comprised and provided by itself.  The Examiner asserts that this is circular logic and makes the invention unclear.
In regards to claim 9, the Examiner asserts that the limitation does not make sense and appears to contradict with what is disclosed on page x of the applicant’s specification.  For the purposes of compact prosecution, the Examiner is interpreting that because of the employee’s employment with a particular employer the employee is presented and able to access certain information that would otherwise not be made available to the employee if the employee was not employed by the particular employer. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claim 10, the Examiner asserts that “wherein the gamification is at least one gamified graphic” (emphasis added) is new matter.  The Examiner asserts that “gamification” is only recited once in the specification, never defined what it is or is not in the specification, and that the specification never provides any disclosure that the gamification is at least one gamified graphic”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites receiving benefit information and community resources; creating a benefit information repository at a single location that can be provided with information by an administrator; maintaining the repository by an administrator; categorizing information in the repository; calculating information in the repository to be provided to an employee after an employee selects a life event category; presenting limited and customized information based on the life category; and engaging the employee in selecting a life event category by gamification and incentives.  The invention is directed towards the abstract idea of human resource management pertaining to employee benefits, which corresponds to both “Mental Processes” (through the aid of pen and paper) and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind with the aid of pen and paper, e.g., having an human resource administrator record all available employee benefits and community resource information and based on the particulars of an employee providing a subset of employee benefit and community resource information.
The limitations of receiving benefit information and community resources; creating a benefit information repository at a single location that can be provided with information by an administrator; maintaining the repository by an administrator; categorizing information in the repository; calculating information in the repository to be provided to an employee after an employee selects a life event category; presenting limited and customized information based on the life category; and engaging the employee in selecting a life event category by gamification and incentives, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a processor, computer (Claim 2), smartphone (Claim 3), tablet (Claim 4), and mobile application (Claim 5).  That is, other than reciting a processor, computer, smartphone, tablet, and mobile application nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the processor, computer, smartphone, tablet, and mobile application in the context of this claim encompasses storing and presenting information to a user and allowing a user to select or choose certain information from the presented information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of processor, computer, smartphone, tablet, and mobile application, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a generic processor, generic computer, generic smartphone, generic tablet, and generic mobile application to communicate, store, and present information to a user and allowing a user to select/choose certain information from the presented information. The generic processor, generic computer, generic smartphone, generic tablet, and generic mobile application in the steps are recited at a high-level of generality (i.e., as a generic processor, computer, smartphone, tablet, and mobile application to perform the insignificant extra solution activities of communicating, storing, and presenting information to a user and allowing a user to select/choose certain information from the presented information(See MPEP 2106.05(g) while also reciting that the a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a processor, computer, smartphone, tablet, and mobile application. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor, computer, smartphone, tablet, and mobile application to perform the functions of storing and presenting information to a user and allowing a user to select/choose certain information from the presented information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally:
Claim 2 is simply directed towards basic filtering of information and does not rise to the same level of Bascom as it is merely sorting through a pool of information and displayed the sorted information based on information about an employee.
Claims 3 – 5 are directed towards merely “applying” generic technology (See MPEP § 2106.05(f)).
Claim 6 is simply directed towards “printed” matter.
Claim 7 is generically recited generic technology for the use of maintaining information according to categories or the like.
Claim 8 is simply directed towards describing stored information.
Claim 9 is simply directed towards describing information that is to be presented to a user.
Claim 10 is simply directed towards generically claiming that the invention further comprises concepts of gamification and incentives and nothing more.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for providing benefits information that correspond to a user.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dziuba et al. (US PGPub 2016/00263464 A1) in view of Joao (US Patent 7,305,347 B1) in further view of Short (US PGPub 2005/0038679 A1).
In regards to claim 1, Dziuba discloses a technological methods for counseling employees with regard to employment benefits, comprising: 
receiving, by a computer with an associated memory storage device and a computer display operatively connected thereto, benefit information […] provided through an employer to an employee, wherein the benefit information is insurance products, non-insurance products, and benefit plans, […] (¶ 11, 31, 42 wherein the user’s computing device receives benefit information provided through an employer to an employee and includes insurance products, non-insurance products, and benefit plans); 
creating a benefit information database of the benefit information […] in the computer, wherein the benefit information database is stored in a single location and accessed by an administrator, wherein the single location is a single computer system which includes the computer with an associated memory storage device and the computer display operatively connected thereto, and wherein the administrator of the benefit information database chooses benefit options and records benefit option choices of the employer’s benefit information said benefit option choices made by the employee, and wherein the administrator chooses benefit options without modification of the computer record designs and which administrator choices are based upon the unique connection of the life event and the benefit information provided by the technological method for counseling employees (Fig. 2, 3; ¶ 11, 22, 42, 52, 70 wherein a benefit provider/employer, i.e. administrator, creates a benefit information database of benefit information that is centrally located for access by a user and wherein the administrator chooses benefit options and records for use and selection by an employee.  The employer can further organize the benefit information to correspond to life events and provides the necessary information, interface, and explanations/descriptions to counsel an employee without the need to reprogram the system, but simply using a system that allows an administrator to pick and choose and having the system already programmed to have itself incorporate the administrator’s selections.);
maintaining the benefit information database in the computer with the associated memory storage device, wherein the benefit information database stored in the single location is maintained by the administrator specifying a level of information in the benefit information database to the information actually needed, wherein specifying the level of information comprises matching a level of information to employer groups, benefit packages within employer groups, classes of information within benefit packages (Fig. 2, 3, 4, 5, 6; ¶ 11, 22, 42, 52, 70 wherein the benefit information database is centrally located for access by users and maintained by an administrator, i.e. benefit provider/employer, who provides the pool of benefit information that can be made available to an employee and wherein the information provided to the employee is specific to the employee and their circumstances, i.e. the level of information is based on matching with a level of information to employer groups, benefit packages within employer groups, and classes of information within benefit packages);
categorizing information in the benefit information database according to life event categories and the employee selecting a life event category and providing to the employee after said life event category selection a limited and customized display of information about employment benefits from the benefit information database available to the employee and related to such life event category (¶ 38, 39, 42, 50, 52, 71 wherein the benefit information is categorized according to, at least, life event categories and the employee selecting a life event category and providing a limited and customized display of benefit information that corresponds to the employee’s selection);
calculating, by the computer, information in the benefit information database to be presented after said life event category selection by the employee, wherein calculating is selecting information from the benefit information database that is limited and customized to the employee from employment benefits available to the employee and related to said life event category selection (¶ 38, 39, 42, 50, 52, 71  wherein the system calculates information to be presented to the employee after their life event category selection, which corresponds to the life event category selection);
presenting, in a graphical user interface, a graphical representation of information in the benefit information database, wherein the limited and customized display of information about employment benefits from the benefit information database available to the employee provided to the employee after said life event category selection is presented in a graphical user interface on the computer display operatively connected to the computer with the associated memory storage device (Fig. 2 – 13; ¶ 38, 39, 42, 50, 52, 71 wherein the system presents the corresponding benefit information in response to the life event selection);
[…].
Dziuba discloses a system and method of providing employees with a customized view of employee benefits based on their personal life events.  Although Dziuba discloses a plurality of different types of benefit information, Dziuba does not disclose all possible information that can be provided, such as community resource information.
To be more specific, Dziuba fails to explicitly disclose:
receiving, by a computer with an associated memory storage device and a computer display operatively connected thereto, benefit information and community resources provided through an employer to an employee, wherein the benefit information is insurance products, non-insurance products, and benefit plans, and wherein the community resources are resources available in the community and available to the employee not by virtue of their employment; 
creating a benefit information database of the benefit information and community resources in the computer, wherein the benefit information database is stored in a single location and accessed by an administrator, wherein the single location is a single computer system which includes the computer with an associated memory storage device and the computer display operatively connected thereto, and wherein the administrator of the benefit information database chooses benefit options and records benefit option choices of the employer’s benefit information said benefit option choices made by the employee, and wherein the administrator chooses benefit options without modification of the computer record designs and which administrator choices are based upon the unique connection of the life event and the benefit information provided by the technological method for counseling employees;
engaging the employee in selecting a life event category by gamification and incentives included in the graphical representation of information in the benefit information database.
However, Joao, which is also directed towards providing a user with employee benefits information, further teaches that it is old and well-known in the art to not only provide employee benefits, but also community resource information.  In light of Page 9, lines 16 – 20, Joao teaches that it is old and well-known in the art to provide an employee with information regarding, at least, training and educational courses set up outside the company (Col. 31 Lines 6 – 12).  One of ordinary skill in the art would have found it obvious that providing community resource information is one of the many types of information that can be provided to an employee and would have found it beneficial to incorporate such information into the system and method of Dziuba as this would provide an employee with a more complete picture of their benefits.  Joao teaches that it is old and well-known in the art that employee benefit disclosure systems can be complex and difficult to understand and navigate, however, by providing a system and method that unifies and makes all available and relevant information to a user accessible on their device an employee would have an easier and more efficient time of identifying relevant benefits while also minimizing time, expense, and effort in obtaining and providing employee benefit information for the employee and administrator (¶ Col. 1 – 2 Lines 38 – 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate additional employee benefit information, such as, community resource information, as taught by Joao, into the employee benefit system and method of Dziuba as providing all available and relevant benefit information to an employee would result in an easier and more efficient manner of identifying their benefits while also minimizing time, expense, and effort required in obtaining employee benefit information.
The combination of Dziuba and Joao discloses a system and method for managing employee benefit information and providing an employee with benefit information that is relevant to their circumstance.  Although the combination of Dziuba and Joao provides a system and method for efficiently managing and providing benefit information in order to incentivize an employee to search for and identify relevant benefit information, the combination of Dziuba and Joao fails to explicitly disclose whether it is well-known in the art to gamify the process.
To be more specific, the combination of Dziuba and Joao fails to explicitly disclose:
engaging the employee in selecting a life event category by gamification and incentives included in the graphical representation of information in the benefit information database.
However, Short, which is also directed to an employee benefit management system and method, further teaches that it is old and well-known in the art to engage an employee in participating in a benefit plan selection program and selecting a life event category that corresponds to a benefit plan through the use of gamification and incentives that are provided in a graphical representation of information.  Short teaches that in response to an employee being in a particular life event for an employer to provide a corresponding benefits program and to incentivize employees to select a corresponding benefit plan for their particular life event through gamification by rewarding the employee to participate in a benefit plan, which corresponds to their life event.  Short teaches that the utilization of gamification and incentives would result in employees being encouraged to take advantage of supplemental benefit plans offered by an employer, as well as encourage good behavior by the employee.
(For support see: ¶ 9, 10, 11, 12, 19, 22, 23, 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate gamification and incentives, as taught by Short, into the employee benefit management system and method of the combination of Dziuba and Joao as this would encourage employees to take advantage of benefits provided by their employer by rewarding employees while also encouraging positive behavior by an employee. 
With that said, the Examiner provides additional analyses for the following limitations:
receiving, by a computer with an associated memory storage device and a computer display operatively connected thereto, benefit information and community resources provided through an employer to an employee, wherein the benefit information is insurance products, non-insurance products, and benefit plans, and wherein the community resources are resources available in the community and available to the employee not by virtue of their employment;
creating a benefit information database of the benefit information and community resources in the computer, wherein the benefit information database is stored in a single location and accessed by an administrator, wherein the single location is a single computer system which includes the computer with an associated memory storage device and the computer display operatively connected thereto, and wherein the administrator of the benefit information database chooses benefit options and records benefit option choices of the employer’s benefit information said benefit option choices made by the employee, and wherein the administrator chooses benefit options without modification of the computer record designs and which administrator choices are based upon the unique connection of the life event and the benefit information provided by the technological method for counseling employees;
engaging the employee in selecting a life event category by gamification and incentives included in the graphical representation of information in the benefit information database 
(emphasis added)
With regards to:
receiving, by a computer with an associated memory storage device and a computer display operatively connected thereto, benefit information and community resources provided through an employer to an employee, wherein the benefit information is insurance products, non-insurance products, and benefit plans, and wherein the community resources are resources available in the community and available to the employee not by virtue of their employment;
the Examiner refers to MPEP § 2111.04 and 2111.05 as the limitation is merely describing information and the invention, as claimed, fails to establish the criticality of the different types of information or how each type of information would affect how the invention is performed or its end result.  The Examiner asserts that “wherein the benefit information is insurance products, non-insurance products, and benefit plans” and “wherein the community resources are resources available in the community and available to the employee not by virtue of their employment “are considered to be non-functional descriptive subject matter as it does not affect or alter the step of “receiving…benefit information and community resources through an employer to an employee,” but merely serve to describe what benefit information and community resources are intended to represent.  
The Examiner asserts that a recitation of the intended use/result of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art or, alternatively, must result in additional functionality to the claimed function of receiving as simply claiming what the information is being received does not change how it is being received.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
As a result, the Examiner asserts that the claimed invention simply requires a computer with memory storage for storing information that is associated with information displayed on the computer display.  What exactly the information is about and how it is intended to be displayed is insufficient to differentiate the claimed invention from the prior art, in terms of patentability. 
Although addressed in the rejection above, this was done for the purposes of compact prosecution.
With regards to:
creating a benefit information database of the benefit information and community resources in the computer, wherein the benefit information database is stored in a single location and accessed by an administrator, wherein the single location is a single computer system which includes the computer with an associated memory storage device and the computer display operatively connected thereto, and wherein the administrator of the benefit information database chooses benefit options and records benefit option choices of the employer’s benefit information said benefit option choices made by the employee, and wherein the administrator chooses benefit options without modification of the computer record designs and which administrator choices are based upon the unique connection of the life event and the benefit information provided by the technological method for counseling employees;
the Examiner refers to MPEP § 2111.04 as the invention, as claimed, is simply describing an intended result and failing to positively recite the emphasized language.  The limitation only positively claims creating a benefit information database and then continues on with describing that the database is intended to be stored in a single location and that the single location is a single computer system which includes the already previously recited computer.  Similarly, with regards to the administrator, the invention, as claimed, is simply describing actions that are intended to be performed by an administrator, but fails to positively claim an administrator and the actions intended to be performed by the administrator.
With regards to:
engaging the employee in selecting a life event category by gamification and incentives included in the graphical representation of information in the benefit information database;
the Examiner maintains the rejection under 35 USC 112(b) as the applicant has failed to provide sufficient evidence of the metes and bounds of what the applicant considers to be gamification and whether gamification and incentives are two separate concepts.  The Examiner asserts that a rejection under 35 USC 112(a) has not been provided since one of skill and ordinary skill in the art would know what “gamification” is supposed to be, however, for the purposes of establishing the metes and bounds of the aforementioned limitation in order to avoid infringement, one of ordinary skill in the art would not know, in light of the applicant’s specification, the metes and bounds of the applicant’s gamification process in order to result in engaging the employee in selecting a life event category and the metes and bounds of what exactly is being presented to the employee in the graphical representation in order to engage the employee in selecting a life event category.  As a result, since the specification lacks sufficient guidance on what is meant by “gamification,” the Examiner will take the plain meaning and understanding of the concept, which is:
“the process of adding games or gamelike elements to something (such as a task) so as to encourage participation”
https://www.merriam-webster.com/dictionary/gamification
Since Short teaches that employees are rewarded (i.e. gamelike element) for certain actions taken, which further results in encouraging participation, the Examiner asserts that Short does, indeed, teach gamification.
In regards to claim 2, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein the computer determines the limited and customized display of information about employment benefits from the benefit information database that are available to the employee and related to such life event category by calculating the availability and utilization of the employee’s specific employee benefits based on the benefits most relevant to the life event ( Dziuba – Fig. 2, 3; ¶ 11, 22, 42, 52, 70 wherein the employer provides a database of all available benefits that the provider makes available to its employees and organizes and categorizes them according to life events in order to allow an employee to select a particular life event and be provided with the corresponding benefits for the selected life event for the particular employee).  
In regards to claim 3, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein such system is utilized via a smartphone (Dziuba – ¶ 22 where the system is utilized via a smartphone).  
In regards to claim 4, the combination of Dziuba, Joao, and Short disclose the technological methods claimed in claim 1, wherein such system is utilized via a tablet (Dziuba – ¶ 22 where the system is utilized via a tablet).  
In regards to claim 5, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein such system is utilized via a mobile application (Dziuba – ¶ 22 where the system is utilized via a smartphone, i.e. the smartphone is provided with a mobile application in order to use the invention as discussed above).  
In regards to claim 6, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein the life event categories are displayed graphically from the group consisting of:  square icons, bubble icons, a wheel of life graphic;
the Examiner refers to MPEP § 2111.04, 2111.05, and 2112.01 as how information is represented on a display is considered to be non-functional descriptive subject matter that are directed towards an intended result or use of the claimed system, which fail to further limit or alter the structure or functionality of the system, but simply directed towards describing content displayed on a display screen of a computer, i.e. printed matter.  The Examiner asserts that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Moreover, the invention is also simply describing how the system is intended to organize printed matter, i.e. intended result, based on the desire of a practitioner of the invention as the invention explicitly states, “done at the level desired,” and, therefore, the titles given to the sets of information are simply descriptive in nature and insufficient to differentiate, in terms of patentability, from the fact that the combination of Dziuba, Joao, and Short, too, discloses that the pool of information can be organized into sets of information.
However, although not required, as discussed above, the Examiner refers to the various figures of Dziuba’s interface, which disclose graphics in the form of square icons, bubble icons, and pie charts (Fig. 12), i.e. Dziuba discloses that square icons, bubble icons, and pie charts are well-known in the art of GUI elements.
In regards to claim 7, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein maintaining the benefit information database is done at the level desired, from the group consisting of: different employer groups, different benefit packages within an employer group, different classes of information within a benefit package (Dziuba – Fig. 2, 3, 4, 5, 6; ¶ 11, 22, 42, 52, 70 wherein the information is organized and grouped at various level types, such as, but not limited to, different benefit packages for an employer and different classes of information within a benefit package).
In regards to claim 8, the combination of Dziuba, Joao, and Short discloses the technological method claimed in claim 1, wherein creating the benefit information database of the benefit information and community resources includes recording the specific employer’s benefit package and employee’s choices without requiring modification of the system’s design record (Dziuba – Fig. 2, 3; ¶ 11, 22, 42, 52, 70 wherein a benefit provider/employer, i.e. administrator, creates a benefit information database of benefit information that is centrally located for access by a user and wherein the administrator chooses benefit options and records for use and selection by an employee.  The employer can further organize the benefit information to correspond to life events and provides the necessary information, interface, and explanations/descriptions to counsel an employee without the need to reprogram the system, but simply using a system that allows an administrator to pick and choose and having the system already programmed to have itself incorporate the administrator’s selections.).  
In regards to claim 9, the combination of Dziuba, Joao, and Short discloses the technological methods claimed in claim 1, wherein the presenting, in a graphical user interface, a graphical representation of information in the benefit information database to the employee provides the employee information of employment benefits to which the employee does not have access by virtue of their employment (Dziuba – Fig. 3 – 13 wherein the employee is provided information and access to employment benefits, which they would not otherwise be able to access or take advantage of by virtue of their employment).  
In regards to claim 10, the combination of Dziuba, Joao, and Short discloses the technological method claimed in claim 1, wherein the gamification is at least one gamified graphic and incentives are prizes selected from vendors to the employee (Short – ¶ 9, 10, 11, 12, 19, 22, 23, 28 wherein the incentive prizes are discounts, e.g., reduction in deductible, selected from vendors, i.e. supplemental policy providers, to the employee).  
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Rejection under 35 USC 112(b)
The first rejection under 35 USC 112(b) for claims 1 – 10 has been maintained and updated due to amendments.  The Examiner asserts that the applicant has failed to establish the metes and bounds of how gamification is being provided in a manner that would engage an employee in selecting a life event category.  The provided NPL documents simply establish that “gamification” and “community resources” are known concepts, however, the rejection under 35 USC 112(b) was not provided questioning what these concepts are, but attempting to establish the metes and bounds of these concepts so that one of ordinary skill in the art would be able to determine if they would infringe upon the applicant’s invention.  Simply stating that gamification is used does not rise to the same level of explaining the metes and bounds of the type of gamification strategy that the applicant is using in order to engage an employee, especially given the fact that “gamification” is a broad concept, which is further supported by the NPL documents submitted by the applicant.  The same rationale applies to “community resources.”
Rejection under 35 USC 101
The rejection under 35 USC 101, even when taking into account the updated guidelines, is maintained.  The Examiner asserts that the claims do not provide any disclosure pertaining to technological improvements, but merely providing non-functional descriptive subject matter.  That is to say, the amendments merely describe the information that is being generically handled by the generic computer system.  The Examiner asserts that a human can perform all of the steps of the invention without the use of a computer and is akin to what human resource departments have done for some time long before computers were ever used or invented, i.e. a human would refer to a pool of information pertaining to employee benefits and available community resources and filter out the pool of information in order to present the employee only the information that is applicable to the employee.  Simply claiming the phrase “technological method” and reciting generic technology (or that a single generic computer is being used by an employee in order to perform the method) is insufficient for overcoming the rejection and amounts to simply “applying” technology to the abstract idea, which is considered to an insufficient practical application (See MPEP 2106.05(f)).  Again, the invention is simply using a generic computer to access and display information and requiring a human to interact with the generic computer in order to access and interact with the information. 
Declaration under 37 CFR § 1.132
Regarding Objective Indicia of Non-Obviousness
With regards to Mr. LaBarre’s statement at point 6, the Examiner asserts that there is no evidence regarding unexpected results.  Mr. LaBarre’s position that because a computer is being used in order to manage and provide information, thereby resulting in less time, expense, and resources does not rise to the level necessitated to establish unexpected results.  The Examiner asserts that computers have existed long before the applicant’s effective filing date and stating that because a single computer is being used in order to access and provide information unexpected result is achieved is non-persuasive. Mr. LaBarre’s statement is based on well-known and established fact that computers, whether one or a plurality, are faster and more efficient. Mr. LaBarre further states that the use of matrix of information is novel and not found in the prior art, however, no such features is found in the claim.  The claimed invention merely states that information is organized according to categories and life events, but, at no point, is there a matrix.  Further still, Mr. LaBarre appears to argue that the invention is only ever using one single computer system and no other technology is involved.  However, this goes against the disclosed invention as the claimed single computer is, in fact, communicating with some other system in order to be provided with the necessary information to allow an employee search for and select benefit information.  This is based on the fact that an administrator is providing the information electronically and this information is then passed onto the employee’s computing device.  The Examiner further asserts that if only a single computer is being used for each employee and there is no requirement for the single computer to communicate with another computing device or network, then it stands to reason that this is not a utilization of less time, less expense, and less resources as the database of information that would be stored on each employee’s computing device would each need to be individually addressed and separately updated by an administrator, thereby resulting in more time, more expense, and more resources when compared to a scenario where an employee, using their personal computing device, is connecting and retrieving information from a central location based on input provided by the employee on their computing device.  The Examiner asserts that there is no evidence of an unexpected result.
With regards to point 7, the Examiner asserts that the statement of “long-felt need in the prior art,” is nothing more than a matter of opinion and refers to the statements made above regarding “reducing time” and “single system.”
With regards to point 8, the Examiner asserts that the process stated by Mr. LaBarre is unsupported in the specification in that the specification never provides any level of specificity of how it is being performed or what the applicant was specifically in possession of.  As a result, the Examiner asserts that the applicant is simply relying on what is already known in the art.  The Examiner asserts that the process discussed is nothing more than providing a system that contains already pre-programmed software and is merely receiving input from a user, i.e. administrator, and no additional action is needed by the administrator.  However, the process discussed is vague.  As a result, the Examiner asserts that this is no different than a user using Microsoft Word various wizards where a user can use the envelope wizard, input address information, and let Word format the inputted information in order to fit and be placed on an envelope; or inputting information into a form, e.g., name, address, and etc., but not requiring the user to create the necessary code from scratch to format the form and place their inputted information and simply relying on the software taking information provided in, for example, the “name field” and the program placing the user’s name in the correct location; or a user using Microsoft various Office Suite programs where GUI’s are provided to guide and assist a user with creating the necessary documents and the like without requiring the user to create it from scratch.  Mr. LaBarre’s statement and the applicant’s specification have done nothing more than make generalized statements regarding goals and objectives without providing the necessary information to establish how the disclosed invention is performing these feats other than simply relying on what is already known in the art.
With regards to point 9, there is no recitation of a marketplace in the claims.  In addition, the Examiner refers to the statements discussed above.
With regards to point 10, the Examiner asserts that the statements provided are statements of opinion rather than fact.  Additionally, the Examiner asserts that the statement suffers from the same deficiencies discussed above and, therefore, refers to what has already been discussed above.
With regards to point 11, the Examiner asserts that the statements provided are statements of opinion rather than fact.  Additionally, the Examiner asserts that the statement suffers from the same deficiencies discussed above and, therefore, refers to what has already been discussed above.
With regards to point 12, the Examiner asserts that the statements provided suffer from the same deficiencies discussed above with regards to overgeneralized statements regarding goals and objectives with insufficient support of how they are accomplished in a manner that differentiates from the prior art and appears to rely on what is already known in the art.  Additionally, Mr. LaBarre has repeatedly stated that the claimed invention is nonobvious in view of the prior art, but has failed to analyze and respond to the rejection that was provided.  However, the Examiner asserts that this is a moot point as a new rejection has been provided due to the applicant’s extensive amendments made to the claims.
With regards to point 13, similar to point 6, the applicant has failed to provide sufficient evidence regarding commercial success and, accordingly, the statement is nothing more than a matter of opinion.
Regarding points 14 – 17, the Examiner asserts that these are statements of opinion rather than fact and are, therefore, found to be unpersuasive.
Rejection under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Kerr (US PGPub 2012/0130733 A1); Chun et al. (US PGPub 2013/0191141 A1); Morgan et al. (US PGPub 2014/0114872 A1); Hunter (US PGPub 2016/0071032 A1); Cooper et al. (US PGPub 2010/0100561 A1); Rosen et al. (US PGPub 2006/0229896 A1) – which are directed towards providing employee benefit information for employees
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        4/6/2021